Comegys, C. J.,
charged the jury: The duty of the city is to keep the streets of it in a good and safe passable condition. The degree of diligence required of the city in the case of such work as was done in filling up the trench cut on Fourth street in August, 1885, for the purpose of laying a water pipe, is such and no more, as that which a good business man would have shown under like circumstances, Whar. on Neg., Sec., 48. The want of such diligence is ordinary negligence, Ibid., 49.
Verdict for plaintiff.